Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
As per the instant Application having Application number 15/605,436, the Patent Board Decision rendered on 3/31/2021 is herein acknowledged. Claims 1-20 are pending. 
  
TERMINAL DISCLAIMER
The terminal disclaimer filed on 5/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,690,753 has been reviewed and is accepted.  
The terminal disclaimer filed on 6/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,990,499 has been reviewed and is accepted.  
The terminal disclaimers have been recorded.

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
In view of the Patent Board Decision rendered on 3/31/2021, claim 1 is allowed. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising “… receive a request to generate a user interface associated with a network site; initiate a caching process that retrieves data associated with the network site from a data store and stores the data in a cache for generation of the user interface, wherein the data comprises at least one of a plurality of page models associated with the network site; retrieve a hierarchical site model that identifies the plurality of page models associated with the network site and a hierarchical relationship of the plurality of page models associated with the network site, wherein a child page model inherits at least one page component from a parent page model in the hierarchical relationship; process the hierarchical site model to identify a subset of the plurality of page models required for generation of the user interface; and determine that at least one of the subset of the plurality of page models required for generation of the user interface are stored in the cache and retrieve the at least one of the subset of the plurality of page models from the cache.”

	Dependent claims 2-7, 9-14 and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



June 14, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135